 

 

 

 

 

 

[ UTILS DD SE]
| Wen sy
UNITED STATES DISTRICT COURT Lee geeacny
SOUTHERN DISTRICT OF NEW YORK p Sues fe ,
pC BS SIRES TEES OE ee SER
Monika Kaszak, | me ay ta DEC 232019 _
mlaintft pbecrmoy San TTT oi
19-cv-4723 (AJN)
—-Vy—-

ORDER
Trattoria Tre Colori Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

In an Order dated December 11, 2019, Magistrate Judge Cott advised that the parties in
the above-captioned action reached a settlement in a settlement conference before him on
December 9, 2019. See Dkt. No. 31 at 1. He further advised that the parties represented that
they are willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings
before the him and would submit a consent form “in the near future.” Jd. As of the date of this
Order, the Court is not in receipt of such a form.

If the parties consent, under 28 U.S.C. § 636(c), to conducting all further proceedings
before Judge Cott, they shall file a fully executed Notice, Consent, and Reference of a Civil

Action to a Magistrate Judge form by January 6, 2019. The parties are reminded that they are

free to withhold consent without negative consequences.

SO ORDERED.

Dated: December a0 , 2019
New York, New York

   
  

ALISON J. NATHAN
United States District Judge

 

 

 
